UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2015. ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A to N/A Commission File No. 333-175941 mCig, Inc. (Name of small business issuer as specified in its charter) Nevada 27-4439285 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 433 North Camden Drive, 6 th Floor, Beverly Hills, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 310-402-6937 Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non–Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).Yes
